DETAILED ACTION
This office action is a response to Applicant filed on 1/16/21 and made of record in response to Non0Final Office Action dated 10/06/2020. Claims 1-27 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over by Sasaki et al (US Pub. No:  2016/0128148).
Regarding claim 1, Sasaki et al disclose in figure 4 that,  a switching driving circuit, comprising: a switch (M1) configured to switch a current supplied to a target circuit(C1,L1 502); a sensing resistor (Rcs( connected to the switch(M1); a controller (200) configured to control the switch(M1) by comparing a sensing voltage applied to the sensing resistor(Rcs) with a reference voltage(Vasm); and Saaki et al obviously disclose or capable of performing that, a compensation circuit(202, 204, logic(514), (LEB (210), (209) and dimming pulse (240)) configured to regulate the reference voltage (Vzero) based on an amount of variation of an input voltage input(VN2 and Vzt) into the target circuit(M1,L1, C1 and 502)(paragraph [0060] for target current)  and an output voltage(OUT  and CS) output from the target circuit(C1, L1, 502). Paragraphs [0059-0073].

Regarding claim 3, Sasaki et al obviously disclose or capable of performing that, wherein the compensation circuit (202, 204, logic(514), (LED (210), (209) and dimming pulse (240)) is configured to regulate the reference voltage to have a low value based on the increase amount of the input voltage(Vns ,Vzt)), in response to the input voltage and the output voltage increasing simultaneously, and the compensation circuit is configured to regulate the reference voltage to have a high value based on the decrease amount of the input voltage, in response to the input voltage and the output voltage decreasing simultaneously. Paragraphs [0064-73].
Regarding claim 4, Sasaki et al obviously disclose or capable of performing that, wherein the compensation circuit (logic(514), (LED (210), (209) and dimming pulse (240)) is configured to regulate the reference voltage to have a low value based on the increase amount of the output voltage, in response to the input voltage being constant and the output voltage increasing, and the compensation circuit is configured to regulate the reference voltage to have a high value based on the decrease amount of the output voltage, in response to the input voltage being constant and the output voltage decreasing. Paragraphs [0064-73].
Regarding claim 5, Sasaki et al obviously disclose or capable of performing that in figure 4 that, wherein the compensation circuit (202, 204, logic (514), (LED (210), (209) and dimming pulse (240)) comprises: a first conversion block (204) configured to convert a level of the input voltage (Vzt and Vn2); and a second conversion block (202) configured to convert a level of the output voltage.
Regarding claim 6, Sasaki et al disclose in figure 4 that, further comprising: a voltage divider(R11-R12 and C11) connected to the switch(M1) and the controller(200), configured to apply a divided voltage to the controller(200).
	Regarding claim 7, Sasaki et al disclose in figure 4 that, wherein the voltage divider (R11-R12, C11) comprises: resistors (R11-R12) configured to divide voltage; and a capacitor (C11) connected in series with the resistors(R11-R12).
	Regarding claim 8, Sasaki et al disclose in figure 4 that, wherein the compensation circuit (202, 204, logic(514), (LED (210), (209) and dimming pulse (240)) comprises a first conversion block (204) configured to convert a level of the input voltage(Vn2 and Vzt)), and wherein the output voltage is the divided voltage(R11,R12,C11).
Regarding claim 9, Sasaki et al disclose in figure 4 that, wherein the compensation circuit (202, 204, logic(514), (LED (210), (209) and dimming pulse (240)) is configured to regulate the reference voltage to have a low value based on an increase amount of the input voltage, in response to the input voltage and the divided voltage increasing simultaneously, and the compensation circuit (logic(514), (LED (210), (209) and dimming pulse (240)) is configured to regulate the reference voltage to have a high value based on a decrease amount of the input voltage, in response to the input voltage and the divided voltage decreasing simultaneously. Paragraphs [0064-73].
Regarding claim 10, Sasaki et al disclose in figure 4 that, wherein the compensation circuit (202, 204, logic(514), (LED (210), (209) and dimming pulse (240))is configured to regulate the reference voltage to have a low value based on an amount of decrease of the divided voltage, in response to the input voltage being constant and the divided voltage decreasing, and the compensation circuit is configured to regulate the reference voltage to have a high value based on an amount of increase of the divided voltage, in response to the input voltage being constant and the divided voltage increasing. Paragraphs [0064-73].
Regarding claim 11, Sasaki et al disclose in figure 4 that, wherein the controller(200) comprises: an input terminal(Vzt) configured to check the input voltage(Vn2); a voltage divider terminal configured to check the divided voltage(R11-R12, C11); a switching terminal configured to check a 
Regarding claim 12, Sasaki et al disclose in figure 4 that, wherein the controller (200) comprises at least one comparator configured to compare the sensing voltage and the reference voltage.
Regarding claim 13, Sasaki et al disclose in figure 4 that, wherein the controller (200) comprises: an input terminal (Vzt) configured to check the input voltage(Vn2); an output terminal (Vcs,) configured to check the output voltage; a voltage divider terminal (Vzt) configured to check the divided voltage; a switching terminal configured to check a switching control signal applied to the switch from the controller(200); a sensing terminal (Vcs) configured to check the sensing voltage; and a reference voltage terminal configured to check the reference voltage(Vadm). Paragraphs [0059-73].
Regarding claim 14, Sasaki et al disclose in figure 4 that, wherein the target circuit comprises: at least one light emitting device(502); and at least one inductor(L) connected in series with the light emitting device(502), and wherein the switch(M1) is configured to switch a current in the at least one inductor(L).
Regarding claim 15, Sasaki et al  disclose in figure 4 that, a driving method of a switch, the method comprising: controller(200) for controlling the switch(M1) by comparing a sensing voltage(Vadm and comparator(202)) applied to a sensing resistor (Rcs) connected to one end of the switch(M1) with a reference voltage(Vadim); measuring an input voltage(Vn2) and an output voltage(Vcs) of a target circuit(C1,L1,502,M1) connected to the other end of the switch(M1); and Sasaki et al obviously disclose or capable of performing that, (206, 210,211,209, 240) for regulating the reference voltage according to a variation of the input voltage(Vzt) and a variation of the output voltage(Vcs), wherein the switch(M1) is turned off in response to the sensing voltage and the reference voltage being substantially identical to each other. Paragraphs [0059-0073].

Regarding claim 17, Sasaki et al disclose in figure 4 that, wherein logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a low value based on an increase amount of the input voltage, in response to the input voltage and the output voltage increasing simultaneously. Paragraphs [0064-73].
Regarding claim 17, Sasaki et al disclose in figure 4 that, wherein (logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a high value based on a decrease amount of the input voltage, in response to the input voltage and the output voltage decreasing simultaneously. Paragraphs [0059-0073].
Regarding claim 16, Sasaki et al disclose in figure 4 that, wherein ( logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a low value based on an increase amount of the output voltage, in response to the input voltage being constant and the output voltage increasing. Paragraphs [0059-0073].
Regarding claim 20, Sasaki et al disclose in figure 4 that, (logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a high value based on a decrease amount of the output voltage, in response to the input voltage being constant and the output voltage decreasing. Paragraphs [0059-0073].

Regarding claim 22, Sasaki et al disclose in figure 4 that, (logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a low value based on an increase amount of the input voltage, in response to the input voltage and the divided voltage simultaneously increasing, and wherein the regulating of the reference voltage regulates the reference voltage to have a high value based on a decrease amount of the input voltage, in response to the input voltage and the divided voltage decreasing simultaneously. Paragraphs [0059-0073].
Regarding claim 23, Sasaki et al disclose in figure 4 that, (logic(514), (LEB (210), (209) and dimming pulse (240)) for the regulating of the reference voltage regulates the reference voltage to have a low value based on a decrease amount of the divided voltage, in response to the input voltage being constant and the divided voltage decreasing, and wherein the regulating of the reference voltage regulates the reference voltage to have a high value based on an increase amount of the divided voltage, in response to the input voltage being constant and the divided voltage increasing. Paragraphs [0059-0073].
Regarding claim 24, Sasaki et al disclose in figure 4 that, a switching driving circuit, comprising:
a switch (M1) configured to switch a current supplied to a target circuit(C1,L1,M1 and 502); a sensing resistor(Rcs) connected to the switch(M1); a controller (200) configured to control the switch(M1) by (202) for comparing a sensing voltage (Vcs) applied to the sensing resistor(Rcs) with a reference voltage(Vadim); and Sasaki et al obviously disclose or capable of performing that, a compensation circuit (logic(514), (LEB (210), (209) and dimming pulse (240)) is configured to regulate the reference voltage based on either one or both of an input voltage input into the target circuit and an output voltage output from the target circuit(C2,L1, M1,502). Paragraphs [0059-0073].

Regarding claim 26, Sasaki et al disclose in figure 4 that, wherein the compensation circuit (202, 204, logic (206), (LEB (210), (209) and dimming pulse (240)) comprises either one or both of a first conversion block (204) configured to convert a level of the input voltage and a second conversion block (202) configured to convert a level of the output voltage. [0063-0073].
Regarding claim 27, Sasaki et al disclose in figure 4 that, further comprising: a voltage divider (C11, R11-R12)connected to the switch (M1) and the controller(200), configured to apply a divided voltage to the controller(200).
Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
/Minh D A/
Primary Examiner
Art Unit 2844